White, J.,
dissenting.
In this most recent decision, the majority continues to usurp the role of the trial judge as the finder of fact. See, also, Koncaba v. Scotts Bluff County, 237 Neb. 37, 464 N.W.2d 764 (1991). Once again the court has ignored our standard of review in a bench trial of a law action and substituted its own judgment for that of the trial court. This court does not reweigh evidence but considers the judgment in the light most favorable to the successful party and resolves any evidentiary conflicts in favor of the successful party, who is entitled to every reasonable inference deducible from the evidence. Ohnstad v. Omaha Public Sch. Dist. No. 1, 232 Neb. 788, 442 N.W.2d 859 (1989). The majority has again failed to give such deference to the decision of the trial judge in this case.
I cannot agree with the majority’s contention that Walter Fetty’s negligence was as a matter of law more than slight so as to totally bar compensation for his injuries. In reversing the decision of the trial court, the majority relies upon the facts that Fetty was a college graduate, had some experience with the process of arc welding, used an aluminum ladder to paint between the powerlines near his business, and knew that aluminum conducted electricity. According to the majority, these facts were sufficient to conclude, as a matter of law, that Fetty was more than slightly contributorily negligent, despite testimony in the record that the insulation protecting a wire splice had deteriorated and that because of oxidation, the connectors encasing the spliced wires “could very well look like *677an insulator to an average person that doesn’t know the difference.”
Apparently, the majority presumes that Fetty should have known that the splices on the wires to the conduits were, or could have been, defectively insulated, based on the fact that he was an educated man familiar with the properties of electricity. While I concede that Fetty’s action in using an aluminum ladder near the electrical lines was evidence of his contributory negligence, I cannot agree that his actions in this case were so grossly out of step with the “reasonable man” that he was negligent as a matter of law. The trial court agreed and rendered judgment in favor of Fetty.